DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 1, 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Takada, US 2008/0186576 in view of Gafsi et al., US 2014/0139910.
Regarding Claim 1, Takada discloses:  A polarizing plate having a wire grid structure comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional elements or features):
a transparent substrate (substrate 21 is transparent to visible light; paragraph [0112] and FIG. 5A of Takada);
a plurality of protrusions protruding from the first surface of the transparent substrate (protrusions formed of layers 22a, 23, 25 on a front surface of substrate 21; FIG. 5A of Takada); and
an antireflection film laminated on the second surface opposite to the first surface of the transparent substrate (the front and the rear surfaces of the substrate may be coated with antireflection films; paragraph [0108] and FIG. 5A of Takada);
wherein the plurality of protrusions are periodically arranged at a pitch shorter than a wavelength of light in a use band (the protrusions are disposed on the surface of substrate 21 with a pitch smaller than the wavelength of a visible light region; paragraph [0115] and FIG. 5A of Takada);
each of the protrusions extends in in a first direction and includes a reflective layer, a dielectric layer, and an absorption layer in order from the first direction (each of the protrusions on substrate 21 extend in a first direction and include reflection layer 22 [or 22a], dielectric layer 23, and inorganic particle layer 25, wherein a semiconductor material may be used for the inorganic particle layer which enables an absorption function; paragraphs [0106], [0121] and FIG. 5A of Takada);
the antireflection film has high refractive index layers and low refractive index layers that are alternately laminated (the antireflection film may be a multilayer film composed of a low refractive-index film and a high refractive-index film; paragraph [0108] and FIG. 5A of Takada); and
the antireflection film is a sputtering film (antireflection film at the rear surface side of the substrate may be formed by sputtering; paragraph [0180] and FIG. 5A of Takada).

Takada does not appear to explicitly disclose:  the sputtering is ion beam sputtering.
Gafsi is related to Takada with respect to polarizing device having anti-reflection structure.
Gafsi teaches:  the sputtering is ion beam sputtering (suitable methods of forming anti-reflection coatings include ion-assisted deposition and ion beam sputtering; paragraphs [0044]-[0049] of Gafsi).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the ion beam sputtering of Gafsi for the antireflection film of Takada because such method results in a smooth dense coating [thus having improved anti-reflection effect based at least on its smoothness], as taught in paragraph [0047] of Gafsi.

Regarding Claim 4, Takada-Gafsi discloses:  An optical apparatus comprising the polarizing plate according to claim 1 (the polarizing plate of Takada may be utilized in a liquid crystal display device; paragraph [0017] of Takada).

Regarding Claim 7, Takada discloses:  A method of manufacturing a polarizing plate having a wire grid structure comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional steps or features):
a step of laminating alternately high-refractive index layers and low-refractive index layers on one surface of the transparent substrate by a sputtering method, and forming an antireflection layer on the transparent substrate (the front and rear surfaces of a transparent substrate may be coated with antireflection films, wherein the antireflection film may be a multilayer film composed of a low refractive-index film and a high refractive-index film; paragraphs [0108], [0112] and FIGS. 5A, 10A of Takada);
a step of laminating a reflective layer, a dielectric layer, and an absorbing layer in this order on the surface of the transparent substrate opposite to the surface on which the antireflection layer is formed to form a laminate (a laminate structure composed of a dielectric film and an inorganic particle thin film [wherein a semiconductor material may be used for the inorganic particle layer which enables an absorption function] is repeatedly formed on a thin film (metal lattice film) for a reflection layer in accordance with the number of laminates, followed by etching; paragraphs [0106], [0121], [0146] and FIGS. 5A, 10A of Takada); and
a step of processing the laminate to form a plurality of protrusions that are periodically arranged at a pitch shorter than the wavelength of light in use band (after forming the laminate structure, etching, thereby forming the protrusions at a pitch shorter than visible light wavelength; paragraphs [0115], [0146] and FIGS. 5A, 10A of Takada).

Takada does not appear to explicitly disclose:  the sputtering method is ion beam sputtering.
Gafsi is related to Takada with respect to polarizing device having anti-reflection structure.
Gafsi teaches:  the sputtering method is ion beam sputtering (suitable methods of forming anti-reflection coatings include ion-assisted deposition and ion beam sputtering; paragraphs [0044]-[0049] of Gafsi).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the ion beam sputtering of Gafsi for the antireflection film of Takada because such method results in a smooth dense coating [thus having improved anti-reflection effect based at least on its smoothness], as taught in paragraph [0047] of Gafsi.

Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Takada, or alternatively, as being unpatentable over Takada in view of Nielson, US 2018/0052257.
Regarding Claim 2, Takada discloses:  A polarizing plate having a wire grid structure comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional elements or features):
a transparent substrate (substrate 21 is transparent to visible light; paragraph [0112] and FIG. 5A of Takada);
a plurality of protrusions protruding from the first surface of the transparent substrate (protrusions formed of layers 22a, 23, 25 on a front surface of substrate 21; FIG. 5A of Takada); and
an antireflection film laminated on the second surface opposite to the first surface of the transparent substrate (the front and the rear surfaces of the substrate may be coated with antireflection films; paragraph [0108] and FIG. 5A of Takada);
wherein the plurality of protrusions are periodically arranged at a pitch shorter than a wavelength of light in a use band (the protrusions are disposed on the surface of substrate 21 with a pitch smaller than the wavelength of a visible light region; paragraph [0115] and FIG. 5A of Takada);
each of the protrusions extends in in a first direction and includes a reflective layer, a dielectric layer, and an absorption layer in order from the first direction (each of the protrusions on substrate 21 extend in a first direction and include reflection layer 22 [or 22a], dielectric layer 23, and inorganic particle layer 25, wherein a semiconductor material may be used for the inorganic particle layer which enables an absorption function; paragraphs [0106], [0121] and FIG. 5A of Takada);
the antireflection film has high refractive index layers and low refractive index layers that are alternately laminated (the antireflection film may be a multilayer film composed of a low refractive-index film and a high refractive-index film; paragraph [0108] and FIG. 5A of Takada).

Takada does not appear to explicitly disclose:  the contrast reduction rate after 1000 hours at a temperature of 250.degree. C. is less than 40%.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  MPEP § 2144.05, Section II, Subsection A, citing In re Aller, 220 F.2d 454, 456; 105 USPQ 233, 235 (CCPA 1955).
In the present case, the general conditions of the claim are disclosed in the prior art because Takada specifically discloses the desirability of a desired extinction ratio [which is the inverse of contrast ratio], and that the polarizing element is for use in high temperature environments (see Abstract and paragraphs [0017], [0032], [0089], [0131], [0160] of Takada).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a low contrast reduction rate after extended time periods at a high temperature in accordance with the required durability for high temperature environments, as evidenced by Abstract and paragraphs [0017], [0032], [0089], [0131], [0160] of Takada.
Furthermore, Nielson is related to Takada with respect to wire grid polarizers.
Nielson teaches low reduction in contrast after subjecting a wire grid polarizer to a durability test having a time period and temperature which are comparable to the claimed time period and temperature (temperature of 300° C for 168 hours or 500 hours, resulting in less than 1% increase in Ts, and thus a very low change in contrast [wherein contrast is a ratio of Tp/Ts]; paragraphs [0003], [0023], [0030] of Nielson).
Therefore, it would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the claimed contrast reduction rate for the device of Takada because such levels of durability under similar conditions were known in art, as evidenced by paragraphs [0003], [0023], [0030] of Nielson.

Regarding Claim 5, Takada-Nielson discloses:  An optical apparatus comprising the polarizing plate according to claim 2 (the polarizing plate of Takada may be utilized in a liquid crystal display device; paragraph [0017] of Takada).

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Takada in view of Deguchi et al., US 2011/0217532.
Regarding Claim 3, Takada discloses:  A polarizing plate having a wire grid structure comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional elements or features):
a transparent substrate (substrate 21 is transparent to visible light; paragraph [0112] and FIG. 5A of Takada);
a plurality of protrusions protruding from the first surface of the transparent substrate (protrusions formed of layers 22a, 23, 25 on a front surface of substrate 21; FIG. 5A of Takada); and
an antireflection film laminated on the second surface opposite to the first surface of the transparent substrate (the front and the rear surfaces of the substrate may be coated with antireflection films; paragraph [0108] and FIG. 5A of Takada);
wherein the plurality of protrusions are periodically arranged at a pitch shorter than a wavelength of light in a use band (the protrusions are disposed on the surface of substrate 21 with a pitch smaller than the wavelength of a visible light region; paragraph [0115] and FIG. 5A of Takada);
each of the protrusions extends in in a first direction and includes a reflective layer, a dielectric layer, and an absorption layer in order from the first direction (each of the protrusions on substrate 21 extend in a first direction and include reflection layer 22 [or 22a], dielectric layer 23, and inorganic particle layer 25, wherein a semiconductor material may be used for the inorganic particle layer which enables an absorption function; paragraphs [0106], [0121] and FIG. 5A of Takada);
the antireflection film has high refractive index layers and low refractive index layers that are alternately laminated (the antireflection film may be a multilayer film composed of a low refractive-index film and a high refractive-index film; paragraph [0108] and FIG. 5A of Takada).

Takada discloses the importance of the durability of the polarizing plate (see, e.g., paragraphs [0005], [0032], [0107] of Takada), but does not appear to explicitly disclose:  the antireflection layer has a peeling load of 33 mN or more in a microscratch test with a scratch speed of 10 .mu.m/sec according to JIS R3255.
Deguchi is related to Takada with respect to optical article having anti-reflective film of alternating low-index and high-index layers.
Deguchi teaches:  the antireflection layer has a peeling load of 33 mN or more in a microscratch test with a scratch speed of 10 .mu.m/sec according to JIS R3255 (a critical load value [scratch resistance value] of an antireflective film may be at least 30 mN, wherein specific examples include 40 mN, 50 mN, 55 mN, and 110 mN, such scratch test being performed according to JIS R3255 and having a scratching speed 10 .mu.m/sec; Abstract and paragraphs [0005]-[0008], [0016], [0022] and TABLES 1-3 of Deguchi).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the peeling load of Deguchi for the antireflection layer of Takada because such peeling load [critical load value] corresponds to improved scratch resistance [durability], as taught in paragraphs [0005], [0006], [0045]-[0047] of Deguchi.

Regarding Claim 6, Takada-Deguchi discloses:  An optical apparatus comprising the polarizing plate according to claim 3 (the polarizing plate of Takada may be utilized in a liquid crystal display device; paragraph [0017] of Takada).

Examiner Note – Consider Entirety of References
Although various text and figures of the cited references have been specifically cited in this Office Action to show disclosures and teachings which correspond to specific claim language, Applicant is advised to consider the complete disclosure of each reference, including portions which have not been specifically cited by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN S DUNNING whose telephone number is 571-272-4879.  The examiner can normally be reached Monday thru Friday 10:30AM to 7:00PM Eastern Time Zone.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached at 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RYAN S DUNNING/Primary Examiner, Art Unit 2872